Woods, J.,
delivered the opinion of the court.
What was the object and intention of the lawmaking power in the enactment of § 1050, code 1880? The object was to *239give greater security from perils by moving locomotives or trains to travelers at railroad crossings over highways. The intention was to require the railroad companies to give permanent warning of perils from collisions at crossings to the traveling public. The railroad companies were to be required to keep standing a suitable and simple device or signal of danger, that all who approached might be admonished of the peril of heedlessly going upon the track.
It is familiar learning that, in the construction of statutes, courts chiefly desire to reach and know the real intention of the framers of the law, and, reaching and knowing it, then to adopt that interpretation which will meet the real meaning of the legislature, though such interpretation may be beyond or within, wider or narrower than, the mere letter of the enactment. The case in hand affords a striking example of the wisdom of carrying into effect the true meaning of the statute, rather than giving it a strict, literal*interpretation. By the sixth plea of the appellee it is averred that ‘‘ defendant [the railroad company] did cause two boards to be erected and kept up upon a post sufficiently high — -to wit, of the height of fifteen feet, and of the width and thickness of eight by eight inches — said board being of the length of nine feet, and of the width of ten inches, and attached to said post near its top, and both sides thereof in form of a double cross, with this inscription on both sides of said boards in letters as large as could be written thereon — to wit: ' Railroad Crossing. ’ Said post and cross and letters were so placed, erected, and maintained as to be plainly visible at a great distance from each approach along and upon said highways, ’ ’ etc. It is clear that, though the warning signal thus described in the sixth plea, is not within the letter of the statute, it is clearly within its spirit, and meets the meaning of the law and the intention of its maker. Having the intention of the legislature in enacting the statute, and the subject-matter to which it relates, we find that a literal interpretation will extend the operation of the act to eases which never were de*240signed to be included; and, so, it is our duty to restrain the operation of the law within narrower bounds than the literal terms import.
Moreover, a literal interpretation of the statute would enable the wilful contemner of the law' to violate it with impunity, for it is altogether possible for one to comply with the mere letter of the act and utterly disregard-its meaning. By a mere literal adherence to the words of the statute, a railroad company might erect a board a foot in length and an inch in width warning-travelers, in letters too small to be seen at any distance, in the very words of the act to ‘' Lookout for the Locomotive. ’ ’ And yet no legal mind would consent to this interpretation as correct, for it is familiar learning, also, on the other side, that a thing which is in the mere letter of a statute is not within- the statute unless it is also within the meaning of the act and within the intention of the legislature. Here, in this case just cited by way of illustration, to give effect to the meaning of the law and the purpose of the lawmaker, we must give the statute a larger construction than its mere words literally import. In the case at bar, as we have seen, to give effect to the meaning of the statute, we must restrain its operation to cases covered by its spirit.
There was no error in the court’s action in entering judgment final for appellee upon the overruling of the demurrer to the sixth plea, and upon appellants declining to plead further, for the reason that' this plea went to the very root of the controversy, and, being held good, further litigation, in any phase of the case, -would have been idle.

Affirmed.